911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert A. GALLAGHER, Plaintiff-Appellant,v.Henry E. SHAW, Jr., Defendant-Appellee.
No. 90-3161.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1990.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Robert Gallagher filed a civil rights action under 42 U.S.C. Sec. 1983 against a judge of the Court of Common Pleas of Delaware County, Ohio.  The subject of the action was the alleged unconstitutional conditions of confinement encountered by Gallagher during his 1989 stay in the Delaware County Jail.  The district court dismissed the case as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  The parties have submitted briefs;  Gallagher has submitted a brief without benefit of counsel.


4
Upon consideration, we find the district court correctly held that the civil rights action could not be premised on respondeat superior liability.   Birrell v. Brown, 867 F.2d 956, 959 (6th Cir.1989).  A complaint lacking an arguable basis in law is frivolous under 28 U.S.C. Sec. 1915(d).   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation